Per Curiam.
*309This is an action for water damages to a university dormitory under construction in Laramie, Wyoming. The dispute revolved around the question as to whether a mechanical joint in a certain water line constructed by sub-contractor Trautman & Shreve was properly installed. The trial court decided the matter on summary judgment in favor of the principal contractor Mead & Mount after certain interrogatories were answered and certain requests for admissions were not answered by the defendant under R.C.P. Colo. 36.
Following this matter being at issue in this court and oral argument thereon and consideration of a suggested opinion, the court, with Mr. Justice McWilliams not participating, was equally divided with Justices Sutton, Hodges and Kelley voting to affirm, and Chief Justice Moore, and Justices Day and Pringle voting to reverse. The case is therefore affirmed by operation of law.